DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent February 2, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 11, and 19 is/are in independent form.  Claim(s) 1, 11, 14, 19, and 20 is/are currently amended; claim(s) 2-9, 12-13, and 15-18 is/are previously presented; claim(s) 10 is/are original.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 8 line 7-12, filed February 2, 2021, with respect to claim 14 have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn.
February 2, 2021 have been fully considered but they are not persuasive.  Regarding the rejection of 35 U.S.C. § 101, Applicant argues that the amendment overcomes the rejection.  However, the amendment merely adds elements of a general purpose computer.   A claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C).  Therefore, the Examiner respectfully disagrees with Applicant’s argument and the rejection is not withdrawn.
Applicant’s arguments, see page 8 line 20 – page 9 line 33, filed February 2, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 based on US 2010/0057716 A1 (“Stefik”) in view of US 9,190,055 B1 (“Kiss et al.”).  Notably, Kiss et al. teaches the element of selecting group-specific models based on users being members of a group (see Col 10 lines 40-52).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) responding to a search request by accessing a specific model, which is a mental process that is conceptually performed in the human mind (see MPEP § 
Claims 2-5 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further limitations to the mental process and model that is accessed in the step of the independent claim (see MPEP § 2106.04(a)(2) III).  Although the model is more specific than in the independent claim, merely assessing a specific model is a concept performed in the human mind.  This judicial exception is not integrated into a practical application because the additional step of returning results merely links the particular exception to a particular technological environment, namely information retrieval (see MPEP § 2106.04(d)(1)). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because search and retrieval is well understood, routine, and conventional.  As evidence of this, the Applicant’s Background section recites in 

For further clarity regarding the rejection under 35 U.S.C. § 101, see how the rejection relates to the amended claims 1-5 and 11-19 below:

As to claim 1, a non-transitory machine-readable storage medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor (a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C) ) to:
in response to a search received from a first entity, access a first model of a plurality of models, the first model derived from documents produced by the first entity or a first group of entities of a plurality of groups of entities, the first group of entities comprising the first entity, the first model comprising indications of importance of terms to members of the first group, the indications of importance of the terms extracted from the documents and wherein the first model is selected from the plurality of models based on the first entity being a member of the first group (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
return, in response to the search received from the first entity, a search result that is based on the query search received from the first entity and on the first model (mere linkage of the abstract idea to a particular environment, as per MPEP § 2106.04(d)(1) in a way that is well-understood routine and conventional as per MPEP § 2106.05(d) I.2 and Applicant’s Background Paragraph [0001]);
in response to a search received from a second entity, access a second model of the plurality of models, the second model derived from documents produced by the second entity or a second group of entities of the plurality of groups of entities, the second group of entities comprising the second entity, the second model comprising indications of importance of terms to members of the second group, the indications of importance of the terms extracted from the documents and wherein the second model is selected from the plurality of models based on the second entity being a member of the second group; (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III) and
return, in response to the search received from the second entity, a search result that is based on the search received from the second entity and on the second model (mere linkage of the abstract idea to a particular environment, as per MPEP § 2106.04(d)(1) in a way that is well-understood routine and conventional as per MPEP § 2106.05(d) I.2 and Applicant’s Background Paragraph [0001]).

As to claim 2, the non-transitory machine-readable storage medium of claim 1, wherein the first model is derived from documents produced by the first group of entities, wherein the second model is derived from documents produced by the second group of entities, and wherein the first and second groups of entities each (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 3, the non-transitory machine-readable storage medium of claim 2, wherein the first and second groups of entities are part of an enterprise that provides a product or a service (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 4, the non-transitory machine-readable storage medium of claim 1, further comprising identifying the terms based on jargon words or phrases used by the first entity or the group of entities (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 5, the non-transitory machine-readable storage medium of claim 1, further comprising identifying the terms based on terms specific to a domain of the group of entities (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 11, Stefik teaches a system comprising:
a processor (a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C) ) ; and
a non-transitory storage medium storing instructions executable on the processor (a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C) ) to:
(an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
determine indications of importance of the extracted terms to the first group of entities (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
derive a model of a plurality of models, the first model comprising the indications of importance of the extracted terms (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
extract a second set of terms from documents produced by a second group of entities (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
determine indications of importance of the extracted second set of terms to the second group of entities (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
derive a second model of the plurality of models, the second model comprising the indications of importance of the extracted second set of terms (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
in response to a search received from a first entity that is part of the first group of entities, access the first model and return a search result that is based on the query and on the model, wherein the first model is selected from the plurality of models based on the first entity being a member of the first group (mere linkage of the abstract idea to a particular environment, as per MPEP § 2106.04(d)(1) in a way that is well-understood routine and conventional as per MPEP § 2106.05(d) I.2 and Applicant’s Background Paragraph [0001]); and
in response to a search received from a second entity that is part of the second group of entities, access the second model and return a search result that is based on the search received from the second entity and on the second model wherein the second model is selected from the plurality of models based on the second entity being a member of the second group (mere linkage of the abstract idea to a particular environment, as per MPEP § 2106.04(d)(1) in a way that is well-understood routine and conventional as per MPEP § 2106.05(d) I.2 and Applicant’s Background Paragraph [0001]).

As to claim 12, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
include the first set of extracted terms and the indications of importance of the first set of extracted terms in the first model (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 13, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
identify search results that are relevant for the search received from the first entity (these limitations limit the scope of the mental process, but the steps are still a mental process); and
(these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 14, Stefik in view of Kiss et al. teaches the system of claim 13, wherein the instructions are executable on the processor to:
select the returned search result from the identified search results by determining presence of given terms of the first and second models in the identified search results, and the indications of importance assigned the given terms in the first and second models (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 15, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
count respective numbers of occurrences of the extracted terms (these limitations limit the scope of the mental process, but the steps are still a mental process); and
compute indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 16, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the documents are produced by the first group of entities based on collaboration among entities of the first group of entities and the documents are (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 17, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
derive the first model that further comprises information associated with individual entities of the first group of entities and information associated with the first group of entities (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 18, Stefik in view of Kiss et al. teaches the system of claim 17, wherein the information associated with the individual entities of the first group of entities comprises identifiers and location information of the individual entities, and the information associated with the first group of entities comprises a group identifier and location information of the first group of entities (these limitations limit the scope of the mental process, but the steps are still a mental process).

As to claim 19, a method performed by a system comprising a hardware processor, comprising:
in response to a search received from a first entity, accessing, by a processor (a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C) ) executing a search engine, a first model of a (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III);
returning, by the processor, (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III) in response to the search received from the first entity, a search result that is based on the query search received from the first entity and on the first model (mere linkage of the abstract idea to a particular environment, as per MPEP § 2106.04(d)(1) in a way that is well-understood routine and conventional as per MPEP § 2106.05(d) I.2 and Applicant’s Background Paragraph [0001]),
in response to a search received from a second entity, accessing, by the processor (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III), a second model of the plurality of models, the second model derived from documents produced by the second entity or a second group of entities of the plurality of groups of entities, the second group of entities comprising the second entity, the second model comprising indications of importance of terms to members of the second group, the indications of importance of the terms extracted from the documents, wherein the second model is selected from the plurality of models based on the second entity being a member of the second group (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III); and
returning, by the processor (an abstract idea, specifically a mental process; see MPEP § 2106.04(a)(2) III), in response to the search received from the second entity, a search result that is based on the search received from the second entity and on the second model (mere linkage of the abstract idea to a particular environment, as per MPEP § 2106.04(d)(1) in a way that is well-understood routine and conventional as per MPEP § 2106.05(d) I.2 and Applicant’s Background Paragraph [0001]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0057716 A1 (“Stefik”) in view of US 9,190,055 B1 (“Kiss et al.”).

As to claim 1, Stefik teaches a non-transitory machine-readable storage medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to:
in response to a search received from a first entity (Stefik Para [0057]: a search is received), access a first model of a plurality of models (Stefik Para [0057]: access a topic model), the first model derived from documents (Stefik Para [0058]: within a topic-specific index) produced by the first entity or a group of entities, the first group of entities comprising the first entity (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora during posting and vetting of content), the model comprising indications of importance to members of the first group (Stefik Para [0061]: the model provides indications that terms should be important to various users of the model), the indications of importance of the terms extracted from the documents (Stefik Para [0061]: important terms are indicated using term frequency – inverse document frequency models to indicate the importance of terms extracted from the documents) and 
return a search result that is based on the query and on the model (Stefik Para [0057]: return search results based on the query and the topic model)…
	in response to a search received from a second entity, access a second model of the plurality of models, the second model derived from documents produced by the second entity or a second group of entities of the plurality of groups of entities, the second group of entities comprising the second entity, the second model comprising indications of importance of terms to members of the (Stefik Para [0057]: there is a plurality of models; these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query)…
return, in response to the search received from the second entity, a search result that is based on the search received from the second entity and on the second model (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query).
However, Stefik does not teach:
wherein the first model is selected from the plurality of models based on the first entity being a member of the first group;
wherein the second model is selected from the plurality of models based on the second entity being a member of the second group.
Nevertheless, Kiss et al. teaches:
wherein the first model is selected from the plurality of models based on the first entity being a member of the first group (Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group);
wherein the second model is selected from the plurality of models based on the second entity being a member of the second group (these steps are a repetition of an earlier part of the claim; Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group).
Stefik and Kiss et al. are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stefik to include the teachings of Kiss et al. because group-specific models are more general and significant (See Kiss et al. Col 10 lines 40-52).

As to claim 2, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein the first model is derived from documents produced by the first group of entities that collaborate with one another (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora).

As to claim 3, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 2, wherein the first and second groups of entities are part of an enterprise that provides a product or a service (Stefik Para [0041]: the groups are part of a news aggregator that vets content).

As to claim 4, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, further comprising identifying the terms based on jargon words or phrases used by the first entity or the group of entities (Stefik Para [0058]: topic-specific indices having topic-specific terms in the topic model).

As to claim 5, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, further comprising identifying the terms based on terms specific to a domain of the group of entities (Stefik Para [0058]: topic-specific indices having topic-specific terms in the topic model).

As to claim 6, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein indications of importance of terms in the first model comprise weights (Stefik Para [0061]: important terms are weighted using term frequency – inverse document frequency), and wherein the instructions upon execution cause the system to:
identify search results that are relevant for the search received from the first entity (Stefik Para [0057]: identify weighted results based on the weighted topic model); and
select the returned search result from the identified search results based on the weights (Stefik Para [0057]: return top search results based on the weighted topic model).

As to claim 7, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 6, wherein selecting the returned search result from the identified search results comprises determining presence of given terms of the first and second models in the identified search results, and the weights assigned the given terms in the first and second models (Stefik Para [0057]: matching the query against the characteristic word topic models to find top topics within the index derived from the weights).

As to claim 8, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to:
extract terms from the documents (Stefik Para [0061]: extract terms for a term frequency – inverse document frequency model) produced by the first entity or the first group of entities (Stefik Para [0041]: models derived from posting and vetting of content); count respective numbers of occurrences of the extracted terms (Stefik Para [0061]: calculate term frequency of terms in the documents); and
compute indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

As to claim 9, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein the instructions upon execution cause the system to:
derive the first model that comprises the extracted terms and the computed indications of importance for the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).


identify terms that occur with a frequency in the documents exceeding a frequency threshold (Stefik Para [0067]: identify terms subject to a minimum threshold); and
exclude the identified terms from the extracted terms (Stefik Para [0067]: discard terms based on the threshold compared to a word-frequency driven model).

As to claim 11, Stefik teaches a system comprising:
a processor (Stefik Figure 1 computers); and
a non-transitory storage medium storing instructions executable on the processor (Stefik Figure 1 computers) to:
extract a first set of terms from documents (Stefik Para [0061]: important terms are indicated using term frequency – inverse document frequency models to indicate the importance of terms extracted from the documents) produced by a first group of entities (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora during posting and vetting of content);
determine indications of importance of the extracted terms (Stefik Para [0061]: important terms are weighted using term frequency – inverse document frequency) to the first group of entities (Stefik Para [0061]: the model provides indications that terms should be important to various users of the model);
derive a model of a plurality of models, the first model comprising the indications of importance of the extracted terms (Stefik Para [0061]: important terms are indicated using term frequency – inverse document frequency models to indicate the importance of terms extracted from the documents);
extract a second set of terms from documents produced by a second group of entities (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query);
determine indications of importance of the extracted second set of terms to the second group of entities (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query);
derive a second model of the plurality of models, the second model comprising the indications of importance of the extracted second set of terms (Stefik Para [0057]: there is a plurality of models; these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query);
in response to a search received from a first entity that is part of the first group of entities (Stefik Para [0057]: a search is received), access the first model (Stefik Para [0057]: access a topic model) and return a (Stefik Para [0057]: return search results based on the query and the topic model)…
in response to a search received from a second entity that is part of the second group of entities, access the second model and return a search result that is based on the search received from the second entity and on the second model (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query)…

However, Stefik does not teach:
wherein the first model is selected from the plurality of models based on the first entity being a member of the first group;
wherein the second model is selected from the plurality models based on the second entity being a member of the second group.
Nevertheless, Kiss et al. teaches:
wherein the first model is selected from the plurality of models based on the first entity being a member of the first group (Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group);
wherein the second model is selected from the plurality models based on the second entity being a member of the second group (these steps are a repetition of an earlier part of the claim; Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group).
(See Kiss et al. Col 10 lines 40-52).

As to claim 12, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
include the first set of extracted terms and the indications of importance of the first set of extracted terms in the first model (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

As to claim 13, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
identify search results that are relevant for the search received from the first entity (Stefik Para [0057]: identify weighted results based on the weighted topic model); and
select the returned search result from the identified search results based on indications of importance (Stefik Para [0057]: return top search results based on the weighted topic model).

As to claim 14, Stefik in view of Kiss et al. teaches the system of claim 13, wherein the instructions are executable on the processor to:
(Stefik Para [0057]: return top search results based on the weighted topic model).

As to claim 15, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
count respective numbers of occurrences of the extracted terms (Stefik Para [0061]: calculate term frequency of terms in the documents); and
compute indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

As to claim 16, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the documents are produced by the first group of entities based on collaboration among entities of the first group of entities and the documents are produced by the second group of entities based on collaboration among entities of the second group of entities (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora).

As to claim 17, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
(Stefik Para [0057]: topic model) that further comprises information (Stefik Para [0058]: within a topic-specific index) associated with individual entities of the first group of entities and information associated with the first group of entities (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora).

As to claim 18, Stefik in view of Kiss et al. teaches the system of claim 17, wherein the information associated with the individual entities of the first group of entities comprises identifiers and location information of the individual entities, and the information associated with the first group of entities comprises a group identifier and location information of the first group of entities (Stefik Para [0014]: the topic search uses social indexing data).

As to claim 19, Stefik teaches a method performed by a system comprising a hardware processor, comprising:
in response to a search received from a first entity (Stefik Para [0057]: a search is received), accessing, by a processor executing a search engine, a first model of a plurality of models (Stefik Para [0057]: access a topic model), the first model derived from documents (Stefik Para [0058]: within a topic-specific index) produced by a first group of entities of a plurality of entities comprising the first entity (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora and during posting and vetting of content), the first model comprising indications of (Stefik Para [0061]: the model provides indications that terms should be important to various users of the model), the indications of importance of the terms extracted from the documents (Stefik Para [0061]: important terms are indicated using term frequency – inverse document frequency models to indicate the importance of terms extracted from the documents)… 
returning, by the processor, in response to the search received from the first entity, a search result that is based on the search received from the first entity and on the first model (Stefik Para [0057]: return search results based on the query and the topic model);
in response to a search received from a second entity, accessing, by the processor, a second model of the plurality of models, the second model derived from documents produced by the second entity or a second group of entities of the plurality of groups of entities, the second group of entities comprising the second entity, the second model comprising indications of importance of terms to members of the second group, the indications of importance of the terms extracted from the documents (Stefik Para [0057]: there is a plurality of models; these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query)..
returning, by the processor, in response to the search received from the second entity, a search result that is based on the search received from the second entity and on the second model (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query).
However, Stefik does not teach:
	wherein the first model is selected from the plurality of models based on the first entity being a member of the first group
wherein the second model is selected from the plurality of models based on the second entity being a member of the second group
Nevertheless, Kiss et al. teaches:
wherein the first model is selected from the plurality of models based on the first entity being a member of the first group (Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group);
wherein the second model is selected from the plurality of models based on the second entity being a member of the second group (these steps are a repetition of an earlier part of the claim; Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group).
Stefik and Kiss et al. are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stefik to include the teachings of Kiss et al. because group-specific models are more general and significant (See Kiss et al. Col 10 lines 40-52).


extracting, by the processor, terms from the documents (Stefik Para [0061]: extract terms for a term frequency – inverse document frequency model) produced by the first group of entities (Stefik Para [0041]: models derived from posting and vetting of content);
counting, by the processor, respective numbers of occurrences of the extracted terms (Stefik Para [0061]: calculate term frequency of terms in the documents); and
computing, by the processor, indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0278837 A1:  See Figure 4 element 435 for group-specific models, albeit models that are combined
The following art has previously been made of record:
US 6,611,825:  See Figure 3.
US 20130103609 A1:  See Figure 1.
US 10042936 B1:  See Figure 4.
US 6308175 B1:  See Figure 3.
US 20100088649 A1:  See Figures 1-3.

US 20190205297 A1:  See Figure 1.
US 20100153324 A1:  See Figure 5.
US 2017/0052955 A1:  See Figure 2.
US 20190213273 A1:  See Figure 6.
US 20170344565 A1:  See Figure 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 7, 2021